Adams, Ch. J.
l. appeal: oerlilicate of judge. The first question presented is as to whether this court cau take cognizance of this appeal without a certificate from the trial judge. The amount in controversy, as shown by the pleadings, is the difference between what the plaintiff claims and what the defendant concedes that he is entitled to recover, or in other words, the amount in controversy as shown by the pleadings is the amount of damages which the defendant in his answer claims that he sustained. There is no averment in the answer that the ma*560chine, if it had fulfilled the warranty, would have been worth more than the purchase price. The answer then docs not show that the damages sustained by the defendant were more than |45. That, then, constitutes the amount in controversy as shown by the pleadings, and being less than $100 the case was appealable only upon the certificate of the trial judge. As uo such certificate was given the appeal must be
Dismissed.